Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending in the Claim Set 5/12/2022.
Applicant’s election of species: castor oil (lipophilic carrier); oleoyl polyoxylglycerides (surface tension decreasing activity compound); silicon dioxide (viscosity regulating agent); Alzheimer's disease (treated condition) in the reply filed on 5/12/2022 is acknowledged. Further, regarding the pregnenolone formulation, the Specification on page 13 [0046] states that the
pregnenolone can be pregnenolone or the sulfated derivative, pregnenolone sulfate. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Herein, claims 1-15 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
	Claim 15 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claim 15, the phrase “such as” (i.e., such as memory and learning deficits) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mattern (US20090227550) [Mattern] in view of Adra et al (WO 2010077292, cited IDS file 1/14/2021) [Adra], Chen et al (Delivery of Nerve Growth Factor to the Brain via the Olfactory Pathway, Journal of Alzheimer’s Disease 1 p.35, April, 1998) [Chen], Abdel-Hafiz Laila et al (Promnestic effects of intranasally applied pregnenolone in rats, Neurobiology of Learning and Memory, vol. 133, p.186, July 2016, cited in IDS 1/14/2021) [Abdel-Hafiz], Vallee et al (Neurosteroids: Deficient cognitive performance in aged rats depends on low pregnenolone sulfate levels in the hippocampus, Vol. 94, pp. 14865, December 1997, cited in IDS 1/14/2021) [Vallee], Pallares et al (The Neurosteroid Pregnenolone Sulfate Infused into the Nucleus Basalis increases both Acetylcholine Release in the Frontal Cortes or Amygdala and Spatial Memory, Neuroscience Vol. 87, No. 3, p.551, August, 1998) [Pallares] and Durharme et al (Brain distribution and behavioral effects of progesterone and pregnenolone after intranasal or intravenous administration, European Journal of Pharmacology, Vol.641 (2-3), pp.128-134, September 2010, cited in IDS file 1/14/2021) [Durharm] and Frey et al (Delivery of 125I-NGF to the Brain via Olfactory Route, Drug delivery, 4:2, p.87, January, 1997) [Frey].
Regarding claims 1-10 and 12-15,
Mattern teaches nasal administration of a neuromodulator: pregnenolone and its sulfate derivative (reads on the claimed active agent) (See Abstract; [0049]; claims 7 and 8 ) in a formulation comprising at least one lipophilic or partly lipophilic carrier, a compound or a mixture of compounds having surface tension decreasing activity (i.e., surfactant), an amount effective for generation of contact of the formulation with a hydrophilic mucous membrane and a viscosity-regulating agent, wherein the formulation leads to high bioavailability of the active ingredient, e.g., pregnenolone and its corresponding sulfate, in plasma and to brain tissue caused by sustained serum levels and/or direct or partly direct transport from nose to the brain, wherein the active ingredient may comprise 0.01 to 6% by weight, preferably 0.1 to 4% by weight, more preferably 0.5 to 2% by weight, and most preferably at around 2% by weight of the formulation (Abstract; [0021]; [0023]; [0025]; [0044]; [0049]; [0056-0061]; Table 1; claims 1, 5, 6, 7 and 8; See entire document). 
Mattern teaches that nasal administration of the formulation facilitates selective recruitment of molecules to brain tissue by providing access directly to the brain, which in turn may provide for new clinical applications [0033], wherein the formulation is administered to a patient, preferably the formulation is administered to a human [0071].
Mattern teaches the amount of the formulation that will be effective in the treatment of a particular disease will depend on the nature of the disease, and can be determined by standard clinical techniques. In addition, in vitro or in vivo assays may optionally be employed to help identify optimal dosage ranges. The precise dose to be employed will also depend on the seriousness of the disease, and should be decided according to the judgment of the practitioner and each patient's circumstances [0074]. Recommended dosages for administration by inhalation are in the range of about 0.001 milligram to about 200 milligrams per kilogram of body weight per day. Effective doses may be extrapolated from dose-response curves derived from in vitro or animal model test systems. Such animal models and systems are well known in the art [0075]. The formulation is preferably assayed in vitro and in vivo, for the desired therapeutic or prophylactic activity, prior to use in humans. Animal model systems can be used to demonstrate safety and efficacy [0076]. As described above, Mattern teaches the active ingredient may comprise 0.01 to 6% by weight, preferably 0.1 to 4% by weight, more preferably 0.5 to 2% by weight, and most preferably at around 2% by weight of the formulation [0050]. Recommended dosages for administration by inhalation are in the range of about 0.001 milligram to about 200 milligrams per kilogram of body weight per day. Accordingly, about 2% of pregnenolone by weight of the formulation in a recommended dosage range of 0.001 to about 200 mg/kg body weight containing about 2% of pregnenolone provides an amount of about 0.00002 - 4 mg pregnenolone per kilogram of body weight of the subject (calculation: 0.001 to about 200 mg times 0.02), wherein about 0.00002 mg to 4 mg pregnenolone per kilogram of body weight of the subject, which overlaps with the claimed amount of 0.01-2 mg pregnenolone per kilogram of body weight of the subject. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003), In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Moreover, it would have been well within the purview of one of ordinary skill in art to optimize the amount of pregnenolone by following the guidance provided by the teachings of Mattern. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). As MPEP 2144.05 recites ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization. Moreover, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum range for effective amount of pregnenolone while having a reasonable expectation of success.
Furthermore, Mattern teaches that the lipophilic carrier is castor oil (elected species) [0026-0027; [0054]; claims 14-16], wherein the oil is preferably between 60 and 98% by weight, more preferably between 75% and 95% by weight, even more preferably between 85% and 95% by weight and most preferably around 90%by weight of the formulation [0028], wherein a surfactant that is preferably a mixture of oleoyl macrogolglyceride [0029]; claims 17-18) (i.e., also called oleoyl polyoxylglycerides which reads on elected species) in 1 to 20% by weight, preferably 1 to 10% by weight, more preferably 1 to 5% by weight, and most preferably at around 4% by weight of the formulation ([0030]; claims 17-20) and a viscosity-regulating agent that preferably is colloidal silicon dioxide ([0031]; claims 21-23) (elected species) in 0.5 to 10% by weight, preferably 0.5 to 5% by weight, more preferably 2 to 5% by weight, and most preferably at around 4% by weight of the formulation ([0032]; claims 24-25).
Moreover, Mattern teaches that drug delivery to the brain via the nasal cavity potentially offers many advantages that include direct access to the brain, rapid adsorption into the nasal mucosa due to the abundant presence of capillary vessels in the nose, rapid onset of action, avoidance of hepatic first-pass metabolism, utility for chronic medication, and ease of administration [0010]. Mattern teaches the identification of a formulation that may increase the bioavailability of neurotransmitters comprising a neuromodulator agent, such as pregnenolone, to brain tissue would provide much-needed treatment options for diseases influenced by receptors in the brain such as Alzheimer’s and various psychiatric disorders [0018]; (Abstract; [0019]; [0049]; claims 7 and 8; See entire document). 
Furthermore, Mattern teaches the invention demonstrates that the incorporation of the active ingredient into an oily formulation containing a suitable surfactant leads to physiologically clinically effective serum and brain levels and to an appropriate sustained action of the active ingredient over time [0066], wherein the sustained and clinically favorable release of the active ingredient is due to the interaction of the compounds in the oily carrier, which remains on the mucous membrane of the nasal cavity for a prolonged duration of time [0067]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method of intranasally administering to a human a pregnenolone formulation wherein the pregnenolone formulation is a pharmaceutical composition adapted for intranasal administration comprising an effective amount of pregnenolone in a pharmaceutically acceptable carrier, wherein the pharmaceutical carrier comprises a lipophilic carrier that is castor oil, a surfactant that is oleoyl polyoxylglycerides and a viscosity-regulating agent that is colloidal silicon dioxide, wherein the formulation leads to high bioavailability of pregnenolone and/or sulfate thereof in plasma and to brain tissue caused by sustained serum levels and/or direct or partly direct transport from nose to the brain, wherein nasal administration of the formulation facilitates selective recruitment of molecules to brain tissue by providing access directly to the brain for clinical applications, wherein the formulation is administered to a human in view of the teachings of Mattern.
Mattern differs from the claims in that the document does not teach ipsilaterally increasing acetylcholine activity in brain tissue of a human in need thereof, wherein the pregnenolone formulation is administered only to one nostril, and acetylcholine activity is increased in an ipsilateral brain hemisphere of said nostril, wherein acetylcholine activity is not substantially increased in a contralateral brain hemisphere of said nostril, wherein the subject is suffering from a disease or condition associated with decreased acetylcholine activity in the brain, which is Alzheimer’s disease (elected species). 
However, Adra, Chen, Abdel-Hafiz, Vallee, Pallares and Frey, as a whole, cure the deficiencies.
Adra teaches a method of intranasally administering pregnenolone sulfate for treating a neurologic disease or dysfunction, wherein the disease or dysfunction is Alzheimer’s disease (reads on elected species), wherein Alzheimer’s disease leads to cognitive deficits (Abstract; p.3, lns.3-10; claim 3; p.6, second paragraph; See entire document). Furthermore, Adra teaches pregnenolone sulfate is used to treat or prevent neurologic disease or dysfunction, wherein an effective amount is that amount which can lower the risk of, delay the onset or perhaps prevent altogether the development of neurologic disease or dysfunction (p.10, lns.14-20).
Chen teaches the olfactory pathway provides a promising non-invasive route for drug delivery to the brain, wherein the BBB is bypassed, which comprises delivery of potent drugs, including peptides and proteins, to the CNS, wherein this method provides potential for the treatment of neurodegenerative diseases including Alzheimer’s disease. Chen teaches drug delivery via the olfactory pathway may be particularly beneficial for Alzheimer’s disease patients since the olfactory system is involved in the disease. Moreover, Chen teaches a variety of substances, including metals, dyes, viruses, peptides, proteins and drugs are reported to reach the brain from the nasal cavity, without having to cross the BBB. Chen teaches following olfactory administration, growth factor (rhNGF) reached the brain within an hour, achieving a concentration of 3400 pM in the olfactory bulb, 660–2200 pM in other brain regions and, 240 pM and 180 pM in the hippocampus and the amygdala, wherein the drug was delivered to the brain intact, in contrast little or no growth factor was found in the brain following intravenous administration (Abstract; p.35, right col.; p.36, left col., right col., first paragraph; p.42, left col, last paragraph; See entire document).
Abdel-Hafiz teaches an intranasal administration of pregnenolone is an effective method to deliver pregnenolone (p.193, left col., first paragraph) and pregnenolone interacts with the activity of chlolinergic system suvh that pregnenolone increases acetylchloline release in the hipppcampal and cortical areas (p.192, right col., third paragraph; see entire document).
Vallee teaches pregnenolone sulfate stimulates acetylcholine in the hippocampus (Title; Abstract; p.14865, right col. bottom of page; See entire document). Furthermore, Vallee teaches the that hippocampal content of pregnenolone sulfate plays a physiological role in preserving and/or enhancing cognitive abilities in aged animals, possibly via an interaction with central cholinergic systems, should be considered for prevention and/or treatment of age-related memory disorders such as neurodegenerative pathologies like Alzheimer disease in which acetylcholine transmission is predominantly affected (p.14870).
Pallares teaches pregnenolone sulfate increases the release of acetylcholine in amygdala (Title; Abstract; Fig. 2, p.555; p.556; See entire document).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide pregnenolone in method of treating Alzheimer’s disease, wherein pregnenolone is delivered to a patient in need thereof by intranasally administering pregnenolone or sulfate thereof, wherein it would necessarily follow that intranasally administering pregnenolone to a human would increase acetylcholine activity in the brain. One skilled in the art would have been motivated to do so because the olfactory pathway provides a non-invasive route for drug delivery to the brain, wherein the drug is delivered intact, and would be particularly beneficial for Alzheimer’s disease patients since the olfactory system is involved in the disease in accordance with the teachings of Adra, Chen, Abdel-Hafiz, Vallee and Pallares, as a whole.
Frey teaches the olfactory neuroepithelium is the only area of the body in which an extension of the central nervous system comes into direct contact with the environment, wherein following intranasal administration of labeled nerve growth factor (1251-NGF), the growth factor, beneficial to patients with Alzheimer’s disease, was provided rapidly in the olfactory bulb and other brain regions, wherein the accumulation of the drug in the olfactory bulb of the brain was a linear function of the intranasal dose (Abstract; See entire document). Frey teaches that the olfactory neuroepithelium is the only area of the body in which an extension of the central nervous system (CNS) comes into direct contact with the environment (p.88, left col., second paragraph; p.90, left col. RESULTS). Moreover, Frey teaches that when radiolabeled cadmium is administered intranasally to only the right naris (unilateral administration) the radiolabeled compound is found only in the right olfactory bulb of the brain. Frey teaches intranasally administering of a radiolabeled growth hormone the protein was found in the right olfactory bulb 51-70% (p.91, left col, first paragraph). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that administration of pregnenolone to only one nostril, for example, the right nostril, would provide pregnenolone on the same side of the olfactory bulb of the brain, e.g., right side, of which nostril it was administered having reasonable expectation of success in view of the teachings of Frey.
Moreover, Mattern, Adra and Chen, as a whole, teach intranasally administering of pregnenolone and sulfate derivative thereof (claimed active agent) in a formulation comprising at least one lipophilic or partly lipophilic carrier, e.g., castor oil (elected species), a surface tension decreasing activity compound: oleoyl polyoxylglycerides (elected species) and a viscosity regulating agent: silicon dioxide (elected species), wherein the pregnenolone formulation as taught by Mattern, Adra and Chen, as a whole, is indistinguishable from the claimed pregnenolone formulation so that it would necessarily follow that intranasally administering of the pregnenolone formulation as taught by Mattern, Adra and Chen, as a whole, would provide a method of ipsilaterally increasing acetylcholine activity in brain tissue of a human. This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. 
Regarding claims 4-8, 
Abdel-Hafiz teaches an intranasal administration of pregnenolone is an effective method to deliver pregnenolone (p.193, left col., first paragraph) and interacts with the activity of chlolinergic system wherein PREG-S induces acetylchloline release in the hipppcampal and cortical areas (p.192, right col., third paragraph). Furthermore, Abdel-Hafiz teaches that with intranasal administration to the brain levels of pregnenolone did not vary over 120 minutes and activity was provided at 10 minutes, which was greater than intravenous administration (p.193, right col. bottom to right col., top). Moreover, Abdel-Hafiz teaches that nasal application did provide promnestic action in several tests of learning and memory and may be provided for the treatment of Alzhemier’s disease (p.193, right col., See 5. Conclusion).
Vallee teaches pregnenolone sulfate stimulates acetylcholine in the hippocampus (Title; Abstract; p.14865, right col. bottom of page; See entire document). Furthermore, Vallee teaches the that hippocampal content of pregnenolone sulfate plays a physiological role in preserving and/or enhancing cognitive abilities in aged animals, possibly via an interaction with central cholinergic systems, should be considered for prevention and/or treatment of age-related memory disorders such as neurodegenerative pathologies like Alzheimer disease in which acetylcholine transmission is predominantly affected (p.14870).
Pallares teaches pregnenolone sulfate increases the release of acetylcholine in amygdala (Title; Abstract; Fig. 2, p.555; p.556; See entire document).
Durharme teaches after intranasal administration of pregnenolone the brain levels did not vary over 2-120 minutes, wherein intranasal was more resistant to degradation than intravenous administration, wherein pregnenolone was measured in the olfactory site and in the hippocampus (Abstract; Fig. 1-2, pages 130-131; See entire document).

All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Mattern, Adra, Chen, Abdel-Hafiz, Vallee, Pallares, Durharme and Frey, as a whole.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mattern (US20090227550) [Mattern] in view of Adra et al (WO 2010077292, cited IDS file 1/14/2021) [Adra], Chen et al (Delivery of Nerve Growth Factor to the Brain via the Olfactory Pathway, Journal of Alzheimer’s Disease 1 p.35, April, 1998) [Chen], Abdel-Hafiz Laila et al (Promnestic effects of intranasally applied pregnenolone in rats, Neurobiology of Learning and Memory, vol. 133, p.186, July 2016, cited in IDS 1/14/2021) [Abdel-Hafiz], Vallee et al (Neurosteroids: Deficient cognitive performance in aged rats depends on low pregnenolone sulfate levels in the hippocampus, Vol. 94, pp. 14865, December 1997, cited in IDS 1/14/2021) [Vallee], Pallares et al (The Neurosteroid Pregnenolone Sulfate Infused into the Nucleus Basalis increases both Acetylcholine Release in the Frontal Cortes or Amygdala and Spatial Memory, Neuroscience Vol. 87, No. 3, p.551, August, 1998) [Pallares] and Durharme et al (Brain distribution and behavioral effects of progesterone and pregnenolone after intranasal or intravenous administration, European Journal of Pharmacology, Vol.641 (2-3), pp.128-134, September 2010, cited in IDS file 1/14/2021) [Durharm] and Frey et al (Delivery of 125I-NGF to the Brain via Olfactory Route, Drug delivery, 4:2, p.87, January, 1997) [Frey] as applied to claims 1-10 and 12-15  above and further in view of Monsuur et al (WO2016041992).
Mattern, Adra, Chen, Abdel-Hafiz, Vallee, Pallares, Durharme and Frey, as a whole, are described above.
Regarding claim 11,
Mattern, Adra, Chen, Abdel-Hafiz, Vallee, Pallares, Durharme and Frey, as a whole, fail to make obvious that the pregnenolone is loaded onto a surface of a porous excipient located inside pores of the porous excipient.
However, Monsuur cures the deficiency.
Monsuur teaches compositions containing an amorphous biologically active ingredient and porous particles materials as related to the field of drug delivery, wherein the compositions and methods of use thereof for the topical delivery of biological actives, e.g. pharmaceutical actives, through the mucus membranes in humans and animals (Abstract; [0001]; [00028-00029]; See entire document). Monsuur teaches actives are loaded into the pores and/or on the surface of the porous particulate materials, e.g. porous inorganic oxide materials such as, for example, porous silica and silicates, e.g. colloidal silica, [000110], wherein the pharmaceutical drug is loaded in the pores and partially on the surface of the porous particles, wherein the actives are located predominately in the pores of the porous particles, wherein the actives are located into the pores and/or on the surface of the particles [0089-0090], wherein the biologically active ingredient comprises any pharmaceutical or other active ingredient for administration to humans or animals [0093].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pregnenoline formulation as taught by Mattern, Adra, Chen, Abdel-Hafiz, Vallee, Pallares, Durharme and Frey, as a whole, in accordance with the teaching of Monsuur regarding providing a porous particulate material, e.g. colloidal silica, so that the pregnenolone is loaded onto the surface and located inside pores of the porous colloidal silica in order to increase the stability and solubility of pregnenolone for superior performance for delivery of pregnenolone having a reasonable expectation of success in view of the teachings of Monsuur.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Mattern, Adra, Chen, Abdel-Hafiz, Vallee, Pallares, Durharme, Frey and Monsurr, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626